Citation Nr: 1120704	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-13 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by headaches, as well as chronic pain in the upper extremities, lower extremities, neck, and shoulders, to include as due to an undiagnosed illness.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to September 26, 2005, for the award of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney




WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to June 1990, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 50 percent disability evaluation effective December 28, 2005, and denied service connection for chronic pain.  Subsequently, in a March 2008 rating decision, the RO increased the Veteran's PTSD evaluation to 70 percent disabling, and granted an earlier effective date for the award of PTSD to September 26, 2005.  However, as this evaluation is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2011, the Veteran presented testimony before the undersigned.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the RO in Detroit, Michigan.  VA will notify the Veteran if further action is required.





REMAND

Although further delay is regrettable, the Board finds that it is necessary to remand the Veteran's claims for further development.

In this case, the Veteran has claimed that she suffers from headaches and chronic pain, which may be due to an undiagnosed illness, and that she should receive an initial evaluation in excess of 70 percent for her service-connected PTSD, with an effective date prior to September 26, 2005.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995)

An October 2003 private record shows that in July 2003 the Veteran underwent surgery for carpal tunnel syndrome which was deemed to be the cause of her wrist pain.  The same report shows that the Veteran had ESRL (extended, rotated side bent to left) of vertebrae T1-2, which was noted to be the cause of her back pain.  Bone scans completed in April 2004 noted a negative bone scan of the bilateral wrists and hands, save for mild arthritic uptake seen in the right radiocarpal joint.  Views of the thoracic spine were also negative, save for slight degenerative spurring in the mid and lower thoracic spine.  Another private report, dated April 27, 2004, indicated that the Veteran was seen regarding the possibility of systemic connective tissue disease, and showed that she was eventually diagnosed with chronic non-inflammatory bilateral distal upper extremity pain, as well as chronic non-inflammatory intermittent mid-back pain.  

The Board notes that VA outpatient reports within the record also document repeated complaints of pain.  In September 2005, it was noted that a diagnosis of fibromyalgia should be considered.  A report dated May 26, 2006, shows that the Veteran was diagnosed with chronic pain, etiology not clear.

As noted above, the Veteran was afforded a Board hearing in March 2011.  During the hearing, she testified that she had chronic pain from her hands to her elbows, her hip to her knee, and that she suffered from daily headaches.  She testified that she had not been afforded an examination specifically to address undiagnosed illness, even though she was a veteran of the Gulf War.  As to her service-connected PTSD, she stated that, since her last VA examination in 2006, her medications had increased considerably, and that she now took four medications as opposed to one.  She also testified that she had received these medications though VA, where she received all of her psychiatric treatment.  See Transcript, pgs. 11-12, 36-37.

The Board further notes that a statement from the Veteran, received in April 2006, indicated that she received psychiatric treatment at the Vet Center in Grand Rapids, Michigan, in 1991 and 1992.  Other treatment records within the record demonstrate treatment at the Grand Rapids VA Outpatient Clinic, as well as the VA Medical Center (VAMC) in Battle Creek, Michigan.  Here, the law provides that where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  On remand, all current VA medical records, from July 2006 (the date of the Veteran's most recent VA treatment records in the  claims folder) through the present, should be obtained from the Battle Creek VAMC, as well as the VA Outpatient Clinic in Grand Rapids, Michigan, to the extent available.  Further, the RO should attempt to retrieve any records from the Grand Rapids Vet Center, to include treatment in 1991 and/or 1992, though the present.  

With regard to the Veteran's service connection and increased rating claims, the Veteran must be afforded current, complete VA examinations which provide findings that are consistent with applicable rating criteria, to include full laboratory testing.  The medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate with the Veteran's claims folder any treatment records dated from July 2006 to the present from the Battle Creek VAMC, as well as the VA Outpatient Clinic in Grand Rapids, Michigan, in addition to any available records from the Grand Rapids Vet Center, from her initial treatment in 1991 and 1992 through the present.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2.  Following the procurement of VA records noted in the first paragraph, to the extent available, the RO must schedule the Veteran for a VA psychiatric examination to reassess the severity of her service-connected PTSD.  All diagnostic testing and evaluation needed to make this determination should be performed.  The claims folder must be made available to the examiner for review before the examination.  Detailed clinical findings should be reported in connection with the evaluation.  The examiner should report a full multiaxial diagnosis, to include the assignment of a global assessment of functioning (GAF) score consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) and an explanation as to what the assigned score represents.  
In addition, the examiner should state an opinion as to the degree of occupational and social impairment caused by the Veteran's service-connected PTSD.

3.  Following the procurement of VA records noted in the first paragraph, to the extent available, arrange for the Veteran to undergo a VA examination in the appropriate specialty or specialties in support of her claim for service connection for a disorder manifested by chronic pain, to include headaches, and pain in the bilateral upper and lower extremities, in addition to her neck and shoulders.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) indicate whether any current manifestations of pain, to include headaches, are due to a specific disease entity;

b) if any current manifestations of pain, to include headaches, are due to a specific disease entity, opine as to whether that entity is at least as likely as not etiologically-related to the Veteran's period of active service;

c) if any current manifestations of pain, to include headaches, are not due to a specific disease entity, indicate whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically-unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms;

d) if any current manifestations of pain, to include headaches, represent an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multisymptom illness, also describe the extent to which the illness has manifested;

e) provide detailed rationale, with specific references to the record, for the opinions expressed; and

f) if an opinion cannot be expressed without resort to speculation, discuss why such is the case.

4.  Notify the Veteran that it is her responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


